Case 2:18-cv-04740-JFB-ARL Document 18 Filed 03/01/19 Page 1 of 1 PageID #: 183



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

                                :
SGT. JAMESON WARREN,            :
                                :                           Case No.: 2:18-cv-04740
               Plaintiff,       :
                                :                   DEFENDANT CASTELLA IMPORTS’
               v.               :                      CORPORATE DISCLOSURE
                                :                      PURSUANT TO FED. R. P. 7.1
CASTELLA IMPORTS, CLARA CORTES, :
CHRIS VALSAMOS, NICOLE MORELLO :
AND ROBERT ROBERTS,             :
                                :
               Defendants.      :
                                :
                                :

         Pursuant to Fed R. P. 7.1 the undersigned, counsel of record for Defendants CASTELLA

IMPORTS, CLARA CORTES, CHRIS VALSAMOS, NICOLE MORELLO AND ROBERT

ROBERTS certifies that, as of this date, Defendant CASTELLA IMPORTS does not have a

parent corporation and that no publicly held corporation holds 10% or more of its stock.


Dated:      March 1, 2019

                                             By: /s/ Christopher S. Del Bove
                                                    Christopher S. Del Bove, Esq.
                                                    CALLAHAN & FUSCO, L.L.C.
                                                    103 Eisenhower Parkway, Suite 400
                                                    Roseland, NJ 07068
                                                    877-618-9770




                                                       1
